NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3690-20

FREDERICK ROBISON and
VICTOR D'ANGELO, on behalf
of themselves and all others
similarly situated,

         Plaintiffs-Respondents,

v.

THE KOKES FAMILY, THE
KOKES FAMILY ORGANIZATION,
THE KOKES FAMILY FOUNDATION,
HOMESTAKE CAPITAL, LLC,
GDMS HOLDING, LLC, AUGUSTA
HOLDINGS, LLC, and GREGORY
KOKES,

         Defendants,

and

JAN KOKES, JAROSLAV (JERRY)
KOKES, MICHAEL J. KOKES,
DANIELLE ALGEO, JEREME
KOKES, JEFF MEAD, CROSS
STREET ASSOCIATES, LLC,
THE MASTERS AT FAIRWAYS,
LLC, THE KOKES
ORGANIZATION, INC., AUGUSTA
BOULEVARD ASSOCIATES, LLC,
IRISH BRANCH ASSOCIATES,
LLC, IOLA STEINHOF, JOAN M.
SAN ANDRES, BRUCE F. STIERS
 and SIMI PARISI,

     Defendants-Appellants.
______________________________

            Argued January 26, 2022 – Decided August 23, 2022

            Before Judges Gilson, Gooden Brown, and Gummer.

            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Ocean County,
            Docket No. L-1268-18.

            Michael D. Margulies argued the cause for appellants
            (Carlton Fields, PA, attorneys; Robert Novack, Michael
            D. Margulies and Christina D. Gallo, on the briefs).

            Ronald L. Lueddeke argued the cause for respondents
            (Lueddeke Law Firm, attorneys; Karri Lueddeke, on the
            brief).

PER CURIAM

      We have been advised that this matter has been amicably resolved and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.

      Dismissed.




                                                                            A-3690-20
                                        2